UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to WORLDWIDE ENERGY AND MANUFACTURING USA, INC. (Exact name of registrant as specified in its charter) Colorado 0-31761 77-0423745 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 408 N. Canal Street South San Francisco, CA94080 (Address of principal executive offices) Registrant’s telephone number, including area code: (650) 794-9888 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] 1 APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes / / No / / APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of stock, as of the latest practicable date. Class of Securities Shares Outstanding at November 22, 2010 Common Stock, no par value 2 INDEX PAGE ITEM 1.FINANCIAL STATEMENTS 4 CONDENSED CONSOLIDATED BALANCE SHEETS 5 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME 6 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 7 UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS 8 NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 9 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4.CONTROLS AND PROCEDURES 39 PART II. OTHER INFORMATION 42 SIGNATURES 43 3 PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (a) The unaudited condensed consolidated financial statements of registrant for the three and nine months ended September 30, 2010 and 2009 follow.The condensed consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.All such adjustments are of a normal and recurring nature. 4 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2010 December 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net of allowances of $257,000 and $312,000, at September 30, 2010 and December 31, 2009, respectively Notes receivable, net of allowances of $38,180 and $0, at September 30, 2010 and December 31, 2009, respectively - Inventories VAT tax receivable Advances to suppliers Deposit for building - Deferred tax asset Note receivable from officer - Prepaid and other current assets Total current assets Property and equipment, net Intangible assets Goodwill Long term receivable – related party Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Notes payable Warrant derivative liability Tax payable Due to related parties Customer deposits Total liabilities Commitments and contingencies (Note 3) Stockholders’ equity Common stock (No Par Value; 100,000,000 shares authorized; 5,657,215 and 3,671,611 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively; including 1,620,954 shares held in escrow subject to contingent future events as of September 30, 2010) Retained earnings Accumulated other comprehensive income Total equity attributable to Worldwide Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements 5 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Nine Months Ended For the Three Months Ended September 30, September 30, Revenue Sales $ Cost of goods sold Gross profit Operating Expenses Selling, general and administrative expenses Management and professional fees paid to stockholders Depreciation Loss (gain) on disposal of fixed assets - ) - Total operating expenses Net operating income Other Income (expenses) Interest income Interest expense ) Other income Exchange gain Total other income Income before income taxes Income taxes ) Net income Less: net income attributable to non-controlling interest ) Net income attributable to Worldwide $ Earnings per share attributable to Worldwide stockholders: Basic and diluted earnings per share $ Basic and diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements 6 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Worldwide Shareholders Non-controlling Interest Total Nine months ended September 30, Net income $ Foreign currency translation, net of tax - - Comprehensive income attributable to non-controlling interest - - 103,066 ) 103,066 ) Total comprehensive income $ Worldwide Shareholders Non-controlling Interest Total Three months ended September 30, Net income $ Foreign currency translation, net of tax - - Comprehensive income attributable to non-controlling interest - - 98,236 524 98,236 524 Total comprehensive income $ See accompanying notes to unaudited condensed consolidated financial statements 7 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Allowance for bad debts – accounts receivable ) Allowance for bad debts – note receivable - Stock based compensation expense Change in warrant derivative liability ) ) Provision for losses on inventories - Provision for warranty - Loss on disposal of fixed assets - Changes in operating assets and liabilities: Accounts receivable ) ) Notes receivable ) Inventories ) ) VAT tax receivable ) Advances to suppliers ) ) Deposit for building ) - Loan receivable - affiliate - Prepaid and other current assets ) ) Accounts payable Accrued expense and acquisition cost payable ) Tax payable ) Customer deposits ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from disposal of fixed assets - Restricted cash ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants - Repayment of loans payable to shareholders - ) Proceeds of borrowing from related parties Repayment of loans payable to shareholders ) - Net proceeds (payments) from lines of credit ) Repayment of bank loans ) ) Net cash flows provided by financing activities: Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents- beginning of period Cash and cash equivalents- end of period $ $ Supplemental disclosure of non cash activities: Cash paid during the period for: Interest $ $ Income tax $ $ Non-cash investing and financing activities: During the period ended September 30, 2010, the Company accounted for $6,095,998 of warrants issued in its 2010 Financing as a warrant derivative liability. During the period ended September 30, 2010, the Company reclassified $1,444,127 from warrant derivative liability to equity related to the warrants issued in its 2008 Financing. See accompanying notes to unaudited condensed consolidated financial statements 8 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.MANAGEMENT'S REPRESENTATION OF INTERIM FINANCIAL INFORMATION The accompanying unaudited condensed consolidated financial statements have been prepared by Worldwide Energy and Manufacturing USA, Inc. and subsidiaries without audit pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted as allowed by such rules and regulations, and management believes that the disclosures are adequate to make the information presented not misleading. These condensed consolidated financial statements include all of the adjustments, which in the opinion of management are necessary to a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. Interim results are not necessarily indicative of results for a full year.These condensed consolidated financial statements should be read in conjunction with the audited financial statements at December 31, 2009 as filed in the Company Form 10-K filed with the Commission on April 15, 2010. 2.SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of the Company is presented to assist in understanding the Company’s financial statements.The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to generally accepted accounting principles in the United States and have been consistently applied in the preparation of the condensed consolidated financial statements and the December 31, 2009 financials included in the 10-K filed on April 15, 2010. In June 2009 the FASB established the Accounting Standards Codification ("Codification" or "ASC") as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in accordance with generally accepted accounting principles in the United States ("GAAP"). Rules and interpretive releases of the Securities and Exchange Commission ("SEC") issued under authority of federal securities laws are also sources of GAAP for SEC registrants. Existing GAAP was not intended to be changed as a result of the Codification, and accordingly the change did not impact our financial statements. The ASC does change the way the guidance is organized and presented.All accounting references have been updated and therefore, all FASB references have been replaced with ASC references. The Company operates in two segments in accordance with accounting guidance FASB ASC Topic 280, “Segment Reporting”.Our Chief Executive Officer has been identified as the chief operating decision maker as defined by FASB ASC Topic 280. Description of Business Worldwide Energy and Manufacturing USA, Inc. (“Worldwide” or “the Company”) is an international manufacturing and engineering firm, concentrating on photovoltaic (“PV”) solar modules and contract manufacturing services, using multiple factories in China. Worldwide services customers primarily in Europe and North America for our solar modules and North American and Chinese companies for their outsource of smaller scale production orders. From our inception in 1993 until 2005, we were strictly an intermediary or “middle man,” working with our customers and our subcontractors to assure that our customers received high quality components on a timely basis that fulfilled their specific needs. While we still subcontract a significant portion of our business, since 2005, we have begun the transition to becoming a direct contract manufacturer, operating two of our own factories to support contract manufacturing and one factory to support our solar division. In February of 2008, Worldwide established a solar division that focuses on PV module technology under the brand name of “Amerisolar.”On February 25, 2008, the Company changed its name from Worldwide Manufacturing USA, Inc. to Worldwide Energy and Manufacturing USA, Inc. in order to reflect its expansion into the solar energy industry. The Company issued 300,000 restricted shares for the Amerisolar brand name. 9 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Worldwide leased a 129,167 square foot facility in Ningbo, China. The lease term was from July 18, 2008 to July 17, 2013. This facility housed the production operations and R&D center for the Company’s solar division. Operations at this facility began during the first quarter of 2009.In May 2010, the Company vacated this facility and moved the operations to its new Company owned Nantong facility.The Company paid two month’s rent as a penalty to be released from the lease, which was booked to Other Expense in the Condensed Consolidated Statement of Income, and wrote off $137,265 of leasehold improvements and equipment to Loss on disposal of fixed assets in the Condensed Consolidated Statement of Income.The Company did not incur any other material costs of abandonment of the Ningbo facility. On October 14, 2008, Worldwide completed the acquisition of 55% of Shanghai De Hong Electric and Electronic Company Limited (the name was later changed to “Intech-tron”), through acquiring 55% of the outstanding capital stock of Intech-tron, a China LLC.Intech-tron is the holding company for the operating subsidiary Shanghai Detron Electric and Electronics Co., Ltd., LLC (“Detron”).The Company purchased Intech-tron based on the fair value of its assets at the time of purchase. The terms of the purchase agreement stated that Worldwide would pay a cash consideration of $1,022,700 for 55% interest in Intech-tron.Shanghai Intech Electro-Mechanical Products Co., Ltd., LLC, (“Intech”) paid the first installment of $714,286 on behalf of Worldwide in September 2008. During the three months ended March 31, 2009, Worldwide paid $308,414 for the second installment and the total consideration of the purchase price of $1,022,700 was paid in full. The Company funded the acquisition with some of the proceeds from its sale of 1,055,103 shares of its common stock, or $4,747,970, which took place in June and July 2008.Worldwide received 55% control of the operating subsidiary, Detron through its 55% ownership of Intech-tron.Detron is a power supply factory in Shanghai, China with design and R&D capabilities.This was accounted for as a purchase of Detron, where Worldwide has operating control. The Company began to consolidate Detron into the Company’s consolidated financial statements beginning on October 1, 2008. On August 15, 2008, Worldwide formed a new Company called Worldwide Energy and Manufacturing (Ningbo) Co., Ltd (“Ningbo Solar”), which is our solar energy research, development and manufacturing subsidiary. The Company also acts as an agent to import or export the products and services overseas.Ningbo Solar began operations during the first quarter of 2009. In May 2010, Worldwide Energy and Manufacturing (Nantong) Co., Ltd (“Nantong”) formed its wholly owned subsidiary, Worldwide Energy and Manufacturing (Shanghai) Co., Ltd, (“Shanghai Solar”) to provide design, installation, and consulting for Solar Power Systems.This subsidiary has been created to provide more value add to our customers by providing the System Integration services (the next downstream link in the Solar Value Chain) to complement our PV Solar Module offerings.This service will provide system design work by incorporating and specifying the Balance-of-System (BOS) components with our Amerisolar modules.We have started this endeavor to take advantage of the rapidly growing solar market in China.Operations at this subsidiary are not expected to be material in 2010. On November 14, 2005, Worldwide established a die-casting and machining presence through leasing an existing facility from a former supplier, and initially investing $500,000 to upgrade the equipment and manufacturing buildings. In this transaction, we acquired assets, the expertise of the employees, the managers of the factories, and a portion of the existing customers of those factories. In the third quarter of 2005, we also established an electronics manufacturing factory. As of September 30, 2010 we own and operate three factories that we now use for the manufacturing of certain product lines that we historically had to subcontract, and we are using the services of approximately 40 subcontractors to manufacture those components for which we do not have our own manufacturing capabilities. 10 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Principles of Consolidation The accompanying consolidated financial statements include Worldwide Energy and Manufacturing USA, Inc., a Colorado corporation and a public company, and seven subsidiary companies, Intech, Shanghai Intech Precision Machinery Co., Ltd, LLC (“Die Cast”), Detron, Ningbo Solar, Nantong Solar Factory (“Nantong”), Shanghai Solar, and Intech-tron. Effective January 1, 2009, the Consolidation Topic, ASC 810-10-45-16, revised the accounting treatment for non-controlling minority interests of partially-owned subsidiaries.Non-controlling minority interests represent the portion of earnings that is not within the parent Company’s control. These amounts are now required to be reported as equity instead of as a liability on the balance sheet.These amounts are $1,491,793 and $1,025,811 as of September 30, 2010 and December 31, 2009, respectively.Additionally, this statement requires net income from non-controlling minority interests to be shown separately on the consolidated statements of income.These amounts are income of $7,775 and $98,019 for the three month periods ending September 30, 2010 and 2009, respectively, and income of $362,916 and $220,629 for the nine months ended September 30, 2010 and 2009, respectively, and shown separately in the unaudited consolidated statement of operations. All significant intercompany balances and transactions have been eliminated in consolidation. The Company also consolidates any variable interest entities (VIEs), of which it is the primary beneficiary, as defined.The Company does not have any VIEs that need to be consolidated at this time. When the Company does not have a controlling interest in an entity, but exerts a significant influence over the entity, the Company would apply the equity method of accounting. Comprehensive Income The Company reports comprehensive income in accordance with FASB ASC Topic 220 “Comprehensive Income," which established standards for reporting and displaying comprehensive income and its components in a financial statement that is displayed with the same prominence as other financial statements. Total comprehensive income is defined as all changes in stockholders' equity during a period, other than those resulting from investments by and distributions to stockholders (i.e., issuance of equity securities and dividends). Generally, for the Company, total comprehensive income (loss) equals net income (loss) plus or minus adjustments for currency translation.Total comprehensive income (loss) represents the activity for a period net of related tax and was income of $1,513,535 and $2,183,528 for the three months ended September 30, 2010 and 2009, respectively, and was income of $5,219,433 and $1,989,418 for the nine months ended September 30, 2010 and 2009, respectively. While total comprehensive income is the activity in a period and is largely driven by net earnings in that period, accumulated other comprehensive income or loss (“AOCI”) represents the cumulative balance of other comprehensive income as of the balance sheet date.For the Company, AOCI is primarily the cumulative balance related to the currency adjustments and increased overall equity by $876,411 and $551,943 as of September 30, 2010 and December 31, 2009, respectively. Accounts Receivable Trade accounts receivables are recorded at the invoiced amount and do not bear interest. Amounts collected on trade accounts receivables are included in net cash provided by operations activities in the consolidated cash flow statements. The Company maintains an allowance for doubtful accounts for estimated losses inherent in its accounts receivable portfolio. In establishing the required allowance, management considers a number of factors, including historical losses, current receivables aging reports, the counter party’s current ability to pay its obligation to the Company, and existing industry and People’s Republic of China (“PRC”) economic data. The Company reviews its allowances every month.Past due invoices over 90 days that exceed a specific amount are reviewed individually for collectability.Based on this review, the Company determines the best estimate of the amount of probable credit losses in the Company’s existing accounts receivable and adjusts the allowance.During the three and nine month periods ended September 30, 2010 and 2009, no amounts were charged off against the allowance.The Company does not have any off Balance Sheet exposure related to its customers. 11 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The Company receives letters of credit from its customers as payment for product shipped.When the product ships, the Company presents the letter of credit to the bank for payment.In addition, in some cases, upon receiving the letter of credit, the Company will then issue a letter of credit for payment to its supplier. Property and equipment Property, plant and equipment are stated at cost. Depreciation is computed over the estimated useful lives of the related asset type using the straight-line method for financial statement purposes. Maintenance and repairs are expensed as incurred and the costs of additions and betterments that increase the useful lives of the assets are capitalized. When property or equipment is disposed, the cost and related accumulated depreciation and amortization are removed from the accounts and any gain or loss is included as a component of operating expenses. The estimated service lives of property and equipment are as follows: Buildings and leasehold improvements 7to40years Land rights 44to50years Machinery and equipment 5 years Transportation vehicles 5 years Furniture and fixtures 7 years Computers and computer software 3 years Construction in-progress Plant and production lines currently under development at the Nantong China facility are accounted for as construction-in-progress. Construction-in-progress is recorded at acquisition cost, including development expenditures, professional fees and the interest expenses capitalized during the course of construction for the purpose of financing the project. Upon readiness for use of the project, the cost of construction-in-progress is transferred to property and equipment, at which time depreciation will commence. The Company had no capitalized interest and to date has funded this construction through operations without the use of outside debt financing.As of September 30, 2010, the Company has incurred a total of $1,850,575 of construction in progress.The Nantong facility was completed in the third quarter of 2010 and these amounts were reclassed to buildings in July 2010.Construction in progress was funded with some of the proceeds from the Company’s equity raises in June and July 2008 and January and February 2010. Long-Lived Assets The Company’s long-lived assets and other assets are reviewed for impairment in accordance with the guidance of the FASB Topic ASC 360-10, “Property, Plant, and Equipment”, and FASB Topic ASC 205 “Presentation of Financial Statements”.The Company tests for impairment losses on long-lived assets used in operations whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable. Recoverability of an asset to be held and used is measured by a comparison of the carrying amount of an asset to the future undiscounted cash flows expected to be generated by the asset. If such asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair value.Impairment evaluations involve management’s estimates on asset useful lives and future cash flows.Actual useful lives and cash flows could be different from those estimated by management which could have a material effect on our reporting results and financial position.Fair value is determined through various valuation techniques including discounted cash flow models, quoted market values and third-party independent appraisals, as considered necessary. Through September 30, 2010, the Company had not experienced impairment losses on its long-lived assets. However, there can be no assurances that demand for the Company’s products or services will continue, which could result in an impairment of Long-Lived assets in the future. 12 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Inventories Inventories consist of raw material, work in progress and finished goods of manufactured products. Inventories are stated at lower of cost or market and consist of materials, labor and overhead.The Company determines the cost of inventory by the first-in, first-out method.The value of inventory is determined using the weighted average cost method and includes any related production overhead costs incurred in bringing the inventory to their present location and condition. Overhead costs included in finished goods include, direct labor cost and other costs directly applicable to the manufacturing process.The Company evaluates inventories for excess, slow moving, and obsolete inventories as well as inventory whose volume is in excess of its net realizable value.This evaluation includes analyses of sales levels by product and projections of future demand. In order to state the inventory at lower of cost or market, the Company maintains reserves against its inventory.If future demand or market conditions are less favorable than the Company’s projections, a write-down of inventory may be required, and would be reflected in cost of goods sold in the period the revision is made.Inventory amounts are reported net of such allowances.Management has recorded a $92,000 inventory allowance as of September 30, 2010. Revenue Recognition The Company recognizes revenues in accordance with the guidelines of the Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 104 “Revenue Recognition”.The Company recognizes revenue from product sales when the orders are completed and shipped, provided that collection of the resulting receivable is reasonably assured, risk of loss is transferred, and price is fixed and determinable.Amounts billed to customers are recorded as sales while the shipping costs are included in cost of sales.Returns of defective custom parts may only be exchanged for replacement parts within 30 days of the invoice date.Returns of defective parts may be exchanged for replacement parts or for a refund.Revenue from non-refundable customer tooling deposits is recognized when the materials are shipped or when the deposit is forfeited, whichever is earlier.Recently, industry conditions and market forces have necessitated the Company to extend their payment terms in the marketplace; however, this change in terms does not prohibit the Company from recognizing revenue in accordance with SAB No. 104. Cash and Cash Equivalents For purposes of the statements of cash flows, the Company considers all highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents.Cash equivalents with a maturity of three months or less was $746,480 as of September 30, 2010 and are included in Cash and cash equivalents.A substantial amount of the Company’s cash is held in bank accounts in the People’s Republic of China (“PRC”) and is not protected by the Federal Deposit Insurance Corporation (FDIC) insurance or any other similar insurance. Cash held in China amounted to $6,873,816 at September 30, 2010.Accounts held at U.S. financial institutions are insured by the FDIC up to $250,000. As of September 30, 2010, the Company’s cash balance held at U.S banks was $1,598,679 which was $1,348,679 in excess of the insured amounts.Given the current economic environment and the financial conditions of the banking industry there is a risk that deposits may not be readily available or covered by such insurance. The Company has had no loss on excess cash in domestic or foreign banks in past years. Accounting for Derivatives The Company evaluates stock options, stock warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under the relevant sections of Accounting Standards Codification (“ASC”), Topic 815-40, “Derivative Instruments and Hedging: Contracts in Entity’s Own Equity” (“ASC Topic 815-40”).The result of this accounting treatment could be that the fair value of a financial instrument is classified as a derivative instrument and is marked-to-market at each balance sheet date and recorded as a liability.In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statement of operations as other income or other expense.Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity.Financial instruments that are initially classified as equity that become subject to reclassification under ASC Topic 815-40 are reclassified to a liability account at the fair value of the instrument on the reclassification date. 13 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Estimates The preparation of these condensed consolidated financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of net sales and expenses during the reported periods.Actual results may differ from those estimates and such differences may be material to the financial statements. The more significant estimates and assumptions by management include among others:useful lives and residual values of fixed assets, valuation of inventories, accounts receivable and notes receivable, stock based compensation, valuations of warrant derivative liability, and goodwill and intangible assets impairment tests, warranties, and deferred taxes. The current economic environment has increased the degree of uncertainty inherent in these estimates and assumptions. Product Warranties We provide a limited warranty to the original purchasers of our PV solar modules not sourced from subcontractors for five years against defects in materials and workmanship under normal use and service conditions following the date of sale, and we provide a warranty that the modules will produce at least 90% of their power output rating during the first 10 years following the date of sale and at least 80% of their power output rating during the following 15 years.In resolving claims under both the defects and power output warranties, we have the option of either repairing or replacing the covered module or, under the power output warranty, providing additional modules to remedy the power shortfall.Our warranties are transferable when product remains installed in the original location.When we recognize revenue for module sales, we accrue a liability for the estimated future costs of meeting our warranty obligations for those modules.We make and revise this estimate based on the number of solar modules under warranty at customer locations, our historical experience with warranty claims, our in-house testing of our solar modules and our estimated per-module replacement cost.As of September 30, 2010, our accrued warranty liability was approximately $61,000.We have incurred and recorded approximately $26,000 of warranty expense in Selling, general and administrative expenses during the nine months ended September 30, 2010 based on approximately $3,740,000 of revenues during the nine months ended September 30, 2010 of our PV solar modules not sourced from subcontractors.For PV solar modules sourced from subcontractors, the subcontractor provides for the product warranty. Foreign Currency Transactions and Translation The Company’s primary country of operations is The People’s Republic of China (“PRC”). The financial position and results of operations of the Company’s China operations are determined using the local currency Renminbi (“RMB”) as the functional currency.However, the China operation’s sell solar products in Euros.The results of transactions in foreign currency are remeasured into the functional currency at the average rate of exchange during the reporting period.Aggregate net foreign currency remeasurements included in the Condensed Consolidated Statement of Income were gains of $973,439 and $97,996, for the three months ended September 30, 2010 and 2009, respectively, and gains of $142,895 and $103,421 for the nine months ended September 30, 2010 and 2009, respectively primarily due to the decline of the value of the Euro to the RMB. Assets and liabilities denominated in foreign currencies as the functional currency at the balance sheet date are translated into the Company’s reporting currency of United States dollars (“USD”) at the exchange rates prevailing at the balance sheet date. The registered equity capital denominated in the functional currency is translated into the reporting currency of USD at the historical rate of exchange at the time of capital contribution. All translation adjustments resulting from the translation of the financial statements into the reporting currency at USD are dealt with as a separate component within stockholders’ equity.Translation adjustments net of tax totaled $217,594 and $83,423, for the three months ended September 30, 2010 and 2009, respectively, and $324,468 and $191,079 for the nine months ended September 30, 2010 and 2009, respectively. 14 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Fair Value of Financial Instruments The Company applies the provisions of accounting guidance, FASB Topic ASC 820 that requires all entities to disclose the fair value of financial instruments, both assets and liabilities recognized and not recognized on the balance sheet, for which it is practicable to estimate fair value, and defines fair value of a financial instrument as the amount at which the instrument could be exchanged in a current transaction between willing parties.As of September 30, 2010, the fair value of cash and cash equivalents, restricted cash, accounts receivable, notes receivables, accounts payable, line of credit and other payables approximated carrying value due to the short maturity of the instruments, quoted market prices or interest rates which fluctuate with market rates except for related party debt or receivables for which it is not practicable to estimate fair value. Fair Value Measurements Effective January 1, 2009, the FASB ASC Topic 825, Financial Instruments, requiresdisclosures about fair value of financial instruments. The FASB ASC Topic 820, Fair Value Measurements and Disclosures, clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements. Various inputs are considered when determining the fair value of the Company’s investments, warrant derivative liability, and long-term debt.The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in these securities.These inputs are summarized in the three broad levels listed below. · Level 1 – observable market inputs that are unadjusted quoted prices for identical assets or liabilities in active markets. · Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.). · Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments). The Company’s adoption of FASB ASC Topic 825 did not have a material impact on the Company’s condensed consolidated financial statements. The carrying value of financial assets and liabilities recorded at fair value is measured on a recurring or nonrecurring basis. Financial assets and liabilities measured on a non-recurring basis are those that are adjusted to fair value when a significant event occurs. The Company had no financial assets or liabilities carried and measured on a nonrecurring basis during the reporting periods. Financial assets and liabilities measured on a recurring basis are those that are adjusted to fair value each time a financial statement is prepared. The Company had a warrant derivative liability carried at fair value on a recurring basis at September 30, 2010 related to the warrants issued in its 2010 Financing.In addition, the Company had a warrant derivative liability carried at fair value on a recurring basis atDecember 31, 2009 related to the warrants issued in its 2008 Financing.Effective April 15, 2010 with the filing of the Company’s Annual Report on Form 10-K, the Company has met all contingencies and related 2008 milestone requirements, as defined, and as a result, the Company reclassified the warrants associated with the 2008 Financing to equity on April 16, 2010. 15 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The following are the major categories of assets and liabilities measured at fair value on a recurring basis as of the period ended September 30, 2010, using quoted prices in active markets for identical assets (Level 1); significant other observable inputs (Level 2); and significant unobservable inputs (Level 3). Description Level 1: Quoted Prices in Active Markets for Identical Assets Level 2: Significant Other Observable Inputs Level 3: Significant Unobservable Inputs Total at September 30, 2010 Warrant Derivative Liability - 2010 $
